Citation Nr: 1454089	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, for accrued benefits purposes.

2.  Entitlement to service connection for diabetic retinopathy, for accrued benefits purposes.

3.  Entitlement to service connection for hearing loss, for accrued benefits purposes.

4.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

5.  Entitlement to service connection for peripheral neuropathy of all extremities, for accrued benefits purposes.

6.  Entitlement to service connection for erectile dysfunction due to diabetes mellitus, type II, for accrued benefits purposes.

7.  Entitlement to service connection for a bilateral knee disability, for accrued benefits purposes.

8.  Entitlement to service connection for coronary artery disease (CAD), for accrued benefits purposes.

9.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausner, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to January 1970, to include a tour of duty in Vietnam.  The Veteran died in April 2008; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for the cause of the Veteran's death and entitlement to any accrued benefits.

The Board notes that because the Veteran's death occurred after October 2008, amendments to the statutes and regulations governing substitution of claimants are not applicable.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

The issues of service connection for depression and for circulatory problems, both for accrued benefits purposes, were raised by the Veteran and his representative in filing a January 2008 claim, but were not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in Vietnam.

2.  The Veteran died on April [redacted], 2008.

3.  Evidence of record at the time of the Veteran's death failed to show any of the specific current disabilities claimed other than tinnitus.

4.  Evidence of record at the time of the Veteran's death failed to show that tinnitus had its onset on active duty or was otherwise related to any in-service trauma.

5.  The totality of the evidence of record, including that secured following the Veteran's death, establishes a diagnosis of CAD, an ischemic heart disease.

6.  CAD is presumed to be caused by in-service exposure to herbicides.

7.  CAD substantially contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2014).

2.  The criteria for service connection for diabetic retinopathy, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2014).

3.  The criteria for service connection for hearing loss, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).

4.  The criteria for service connection for tinnitus, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).

5.  The criteria for service connection for peripheral neuropathy of all extremities, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2014).

6.  The criteria for service connection for erectile dysfunction, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2014).

7.  The criteria for service connection for a bilateral knee disability, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).

8.  The criteria for service connection for CAD, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).

9.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to service connection for the cause of the Veteran's death, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to claims for accrued benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As is discussed below, a claim for accrued benefits must be adjudicated on the basis of evidence of record at the time of the Veteran's death, and so there is no assistance which can be afforded the appellant with regard to accrued benefits.  She has not alleged, and the evidence does not indicate, that the Veteran was ever treated at a VA facility, and so there are no outstanding records which can be considered constructively to be in the file.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Accrued Benefits

The Veteran filed claims for compensation benefits based on service connection for diabetes mellitus, retinopathy, hearing loss, tinnitus, peripheral neuropathy, erectile dysfunction, a bilateral knee condition, and CAD in January 2008.  At the time of his death in April 2008, these claims had not been adjudicated.  The appellant, the Veteran's surviving spouse, now seeks adjudication of these pending claims for accrued benefits purposes.  

An eligible party, including the surviving spouse, is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. §5121; 38 C.F.R. §3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  The Veteran here died in April 2008, and a claim for death benefits, to include accrued benefits, was received in September 2008.

Accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death.").  Only evidence "generated by, submitted to, or otherwise within VA's possession or control" at the time of death are constructively of record.  Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009).

At the time of the Veteran's death, the evidence of record was limited to the Veteran's own allegations of disability, a listing of his current medications, service treatment records, and a certification of Vietnam service from the National Personnel Records Center (NPRC).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

For herbicide-exposed Veterans, service connection is presumed for a separate set of listed conditions; among these are type II diabetes mellitus; ischemic heart disease (to include CAD); and early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Importantly, the presumption goes to a nexus to service, and not to establishing a current disability.  The condition may have manifested to a compensable degree at any time after exposure, except for neuropathy, which must manifest within one year of the last exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in Vietnam between January 9, 1962, and on May 7, 1975, is presumed to have been exposed to an herbicide; this Veteran was in-county in 1969 and 1970.  38 C.F.R. § 3.307(a)(6)(iii).

Unfortunately, the elements of service connection cannot be met with regard to any of the claimed conditions based on the evidence at the time of death, for accrued benefits purposes.  

The only claimed condition the Veteran, as a layperson, is competent to diagnose is tinnitus, as he can experience and report the cardinal symptoms through his five senses.  He lacks such competence with regard to all the other claimed conditions.  While he can report symptoms, he is not able, as a layperson, to render a diagnosis in the absence of specialized medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The appellant argues that the listing of medications is sufficient to establish diagnoses of diabetes and CAD, as some of the listed substances (insulin or warfarin, for example) are known agents for treatment of those conditions.  However, those are not the only conditions for which such medications are used.  Warfarin is also used for prevention of strokes, and insulin could be used for treatment of type I diabetes mellitus.  An adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), and to presume one diagnosis over all others, even to the benefit of the Veteran, would constitute such.  

The Board would note that there is an absence of evidence regarding the intended uses of the medications as of the Veteran's death.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  It is only when the evidence added to the record after the Veteran's death is considered, as it cannot be in connection with an accrued benefits claim, does one potential diagnosis establish some primacy and warrant resolution of doubt.

In the absence of competent evidence of diagnoses of type II diabetes mellitus, diabetic retinopathy, hearing loss, peripheral neuropathy, erectile dysfunction, a bilateral knee disability, or CAD, there can be no valid claims of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to tinnitus, which the Veteran is competent to diagnose, there is no evidence regarding a nexus to service, beyond the Veteran's bare allegation.  Even presuming acoustic trauma in service in Vietnam as an infantryman in combat, which establishes an injury, there is no showing of a connection between such and tinnitus.  The Veteran is not competent to render an opinion in this instance; he did not state his tinnitus began in service, and he lacks the specialized medical knowledge necessary to conclude that the onset of tinnitus at some point after service is related to the in-service injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  There is simply no evidence of record at the time of the Veteran's death linking tinnitus to service.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Service connection for type II diabetes mellitus, diabetic retinopathy, hearing loss, tinnitus, peripheral neuropathy, erectile dysfunction, a bilateral knee disability, and CAD, for accrued benefits purposes, is not warranted.

Cause of Death

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Unlike with the above accrued benefits claims, however, all evidence of record, including that added to the file after the Veteran's death, may be considered.

This evidence includes an April 2008 autopsy report conducted at a private hospital; private hospitalization records from 2007 and 2008, to include the Veteran's final illness; and a death certificate.  

The medical records show a diagnosis of CAD.  The death certificate lists CAD as a condition which contributed to death, though it was not related to the primary cause of death, liver cancer.  The sole question remaining, then, is whether CAD is related to service.

Effective August 31, 2010, ischemic heart disease became a listed condition subject to presumptive service connection for herbicide exposed Veterans.  As is noted above, the Veteran served in Vietnam in 1969 and 1970, and is hence presumed exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  CAD is included in the definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

Therefore, service connection for CAD as a contributory cause of the Veteran's death is warranted.


ORDER

Service connection for diabetes mellitus, type II, for accrued benefits purposes, is denied.

Service connection for diabetic retinopathy, for accrued benefits purposes, is denied.

Service connection for hearing loss, for accrued benefits purposes, is denied.

Service connection for tinnitus, for accrued benefits purposes, is denied.

Service connection for peripheral neuropathy of all extremities, for accrued benefits purposes, is denied.

Service connection for erectile dysfunction, for accrued benefits purposes, is denied.

Service connection for a bilateral knee disability, for accrued benefits purposes, is denied.

Service connection for CAD, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is warranted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


